Citation Nr: 1011757	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-17 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for right Achilles 
tendonitis.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a right hip 
disability.

8.  Entitlement to service connection for a left knee 
disability.

9.  Entitlement to service connection for left foot 
plantar fasciitis and heel spur.

10.  Entitlement to service connection for the residuals 
of a right foot injury.

11.  Entitlement to service connection for gout of the 
left foot.

12.  Entitlement to service connection for bronchitis.

13.  Entitlement to service connection for a rectal polyp.

14.  Entitlement to service connection for an anal 
fissure.

15.  Entitlement to service connection for prostatic 
hypertrophy.

16.  Entitlement to service connection for mucosal ulcers.

17.  Entitlement to service connection for allergic 
rhinitis.

18.  Entitlement to service connection for pneumonia.

19.  Entitlement to an initial rating higher than 10 
percent for bilateral dry eye syndrome, keratitis, lid 
retraction, and pinguecula.

20.  Entitlement to an initial rating higher than 10 
percent for post-operative hypothyroidism.

21.  Entitlement to an initial rating higher than 10 
percent for gastroesophageal reflux disease (GERD).

22.  Entitlement to an initial rating higher than 10 
percent for a cervical spine disability.

23.  Entitlement to an initial rating higher than 10 
percent for a thoracic spine disability.

24.  Entitlement to an initial compensable disability 
rating for a right knee disability.
 
25.  Entitlement to an initial rating higher than 30 
percent for coronary artery disease with 
hypercholesterolemia.

26.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left great toe.

27.  Entitlement to an initial compensable rating for 
actinic/seborrheic keratosis.

28.  Entitlement to an initial compensable rating for 
sinusitis.
REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that decided the claims 
enumerated above.

The issues of entitlement to service connection for:  1) skin 
disorders other than actinic/seborrheic keratosis; 2) a left 
hip disability; 3) left and right wrist disabilities; 4) the 
residuals of an arm injury; 5) residuals of trauma to the 
scapula; 6) the residuals of injuries to the right and left 
hamstring muscles; 7) and irritable bowel syndrome; and 8) 
entitlement to an increased rating for alopecia have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




REMAND

In correspondence received from the Veteran in January 2007, 
he indicated that in October 2006, he had submitted to VA a 
letter detailing the dates, doctor's names, and places of 
treatment for each medical condition for which he was seeking 
compensation, along with corresponding medical records.  He 
further stated that the list had been stamped by VA as having 
been received in October 2006, and thereafter returned to 
him.  He disagreed with the RO's decision not to consider 
this evidence in reviewing his claims.

The record supports the Veteran's contentions, insofar as a 
November 2006 letter from VA to the Veteran states, "[t]hank 
you for sending the copies of your service medical records, 
we have now received your originals.  We are returning these 
copies for your records."

In May 2007, a Registered Nurse submitted a letter on behalf 
of the Veteran's claims, indicating that she had reviewed the 
Veteran's medical records and in October 2006 had submitted a 
previous statement in support of his claims, wherein she had 
listed his claims according to condition, date of medical 
entry, care provider, and place of care.  When VA determined 
that several of his conditions were not related to his active 
service, she had again gone through his records and prepared 
an additional statement, this time separating out each 
condition, with cover sheets, detailing the treatment he had 
received for each condition, and substantiating the reasons 
he was entitled to compensation.  To date, VA had not 
considered these statements in adjudicating the Veteran's 
claims.

A review of the record does not contain either statement from 
the Registered Nurse.  Because it appears from the November 
2006 letter that VA returned this evidence to the Veteran, 
and it is relevant to his claims, the Board concludes that a 
remand is necessary in order to attempt to obtain a copy of 
the statement or statements prepared by the Registered Nurse.

Additionally, private treatment records are outstanding, such 
that a remand is required.  Clinical records from the 
Bethesda Naval Hospital demonstrate that in May 2007, the 
Veteran was scheduled for a June 2007 colonoscopy.  Records 
dated after May 2007, however, have not been associated with 
the record.  Because these records are relevant to his claim 
for service connection for a rectal polyp, an attempt to 
obtain them must be made.

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran was 
afforded a VA examination with respect to his claims of 
entitlement to service connection for right and left ankle 
disabilities, a left shoulder disability, a right foot 
disability, left foot plantar fasciitis and heel spur, a 
rectal polyp, and an anal fissure in May 2009.   

The right and left ankle disabilities were assessed as 
"normal."  Significantly, however, X-ray examination of the 
ankles was not conducted.  Because the Veteran contends, and 
his service treatment records corroborate, that he was 
diagnosed with mild post-traumatic changes of the right and 
left ankles in service, the Board concludes that the May 2009 
examination of the right and left ankles was inadequate.

The May 2009 examination was also inadequate with respect to 
the claims of entitlement to service connection for a left 
shoulder disability, a right foot disability, left foot 
plantar fasciitis and heel spur, a rectal polyp, and an anal 
fissure.  The Veteran contends that his left shoulder 
disability first manifested in service.  His service 
treatment records show that he was treated for left shoulder 
strain on several occasions in service.  At the time of the 
May 2009 examination, the Veteran was diagnosed with left 
shoulder capsulitis.  Because the examiner did not offer an 
opinion as to whether the Veteran's left shoulder disability 
was related to the injuries for which he received treatment 
in service, a remand for an additional examination and 
etiological opinion is necessary.

Similarly, the Veteran's service treatment records show that 
he was treated in service for right shoulder sprain, and 
right and left foot problems.  Because the May 2009 examiner 
did not offer an opinion as to whether the Veteran's right 
shoulder pain, and right and left foot problems are related 
to the injuries for which he received treatment in service, a 
remand for an additional examination and etiological opinion 
is necessary.

Finally, the May 2009 examination was inadequate in that it 
did not include a colonoscopy or other diagnostic testing as 
a result of which it could be determined whether the Veteran 
currently has a rectal polyp or anal fissure for which he may 
be entitled to service connection.  The Veteran's service 
treatment records clearly reflect diagnoses of both an anal 
polyp and an anal fissure.  Accordingly, it is necessary to 
determine whether the Veteran has current diagnoses of these 
disabilities.

Next, the Veteran was not afforded a VA examination with 
respect to his claims of entitlement to service connection 
for a right hip disability, a left knee disability, Achilles 
tendonitis, prostatic hypertrophy, gout, bronchitis, mucosal 
ulcers, or allergic rhinitis.  

While the Veteran was not treated for right hip or left knee 
problems in service, he contends that he injured his right 
hip and left knee in the same September 1998 parachute jump 
as a result of which he injured his service-connected left 
knee disability.  His service treatment records show that in 
November 1999, he was treated for left hip pain stemming from 
a jump injury several months ago.  Because the Veteran is 
competent to state that he injured his right hip and left 
knee in the September 1998 parachute jump, he asserts that 
his right hip and left knee have continued to bother him, and 
it unclear to the Board whether any currently diagnosed 
disorder is related to his service, the Board finds that a 
remand for an examination and etiological opinions is 
necessary.

Next, because the Veteran's service treatment records show 
that he was assessed with Achilles tendonitis, prostatic 
hypertrophy, bronchitis, allergic rhinitis, and mucosal 
ulcers in service, the Veteran asserts that he continues to 
experience related problems, and it is unclear to the Board 
whether any currently diagnosed disorders may be related to 
the in-service assessment, the Board concludes that a remand 
for an examination and etiological opinions is necessary.

With respect to the Veteran's claim of entitlement to service 
connection for gout of the left foot, he has not been 
diagnosed with gout.  His service treatment records show that 
he was assessed with "possible gout" in service.  Given 
this assessment, and the fact that he has continued to 
complain of left foot pain, the Board concludes that the 
Veteran is entitled to diagnostic testing to determine 
whether a diagnosis of gout is appropriate.  If such a 
diagnosis is appropriate, an etiological opinion is 
necessary.

Lastly, in May 2007, the Veteran submitted a statement to the 
RO, expressing disagreement with the November 2006 rating 
decision that denied service connection for pneumonia.  This 
statement is construed as a notice of disagreement with the 
November 2006 rating decision denying service connection for 
pneumonia.

The RO has not issued a statement of the case in response to 
the notice of disagreement, and the issue of entitlement to 
service connection for pneumonia must be remanded to the RO 
for the issuance of such a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on 
the issue of entitlement to service 
connection for pneumonia.  Only if a 
sufficient substantive appeal is 
received, should this issue be 
certified to the Board.

2.  Contact the Veteran and ask him to 
provide copies of the statement or 
statements prepared by the Registered 
Nurse (Edith P. Gunnels) on his behalf.  
If he does not have a copy of the 
statement, he should contact the nurse 
in effort to see whether she has a copy 
that he can submit.

3.  After obtaining the necessary 
authorization from the Veteran, obtain 
and associate with the claims file 
private medical records from the 
National Naval Medical Center, in 
Bethesda, Maryland, pertaining to 
treatment for rectal polyps and all 
other disorders dated from May 2007 to 
the present.  

Explain to the Veteran that his prior 
authorization for the release of those 
records has expired, and that he will 
need to reauthorize the release of 
those records in order for VA to obtain 
them.  All attempts to secure those 
records must be documented in the 
claims file.

4.  Schedule the Veteran for an 
examination of his right and left ankle 
disabilities, right and left shoulder 
disabilities, a right knee disability, 
and a right hip disability, for the 
purpose of ascertaining whether any of 
these disabilities is related to the 
Veteran's active service.  X-ray 
examination of each joint should be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner and the examiner must 
indicate in the examination report that 
the claims file was reviewed.  

The examiner should specifically opine 
as to whether it is as likely as not 
(50 percent probability or greater) 
that:

1)  the current right and left 
ankle disabilities are related to 
trauma sustained in service as a 
result of the September 1998 
parachute jump, or otherwise.  

2)  the current right and left 
shoulder disabilities are related 
to trauma sustained in service as 
a result of the September 1998 
parachute jump, or otherwise.  

3)  the current right knee 
disability is related to trauma 
sustained in service as a result 
of the September 1998 parachute 
jump, or otherwise.  

4)  the current right hip 
disability is related to trauma 
sustained in service as a result 
of the September 1998 parachute 
jump, or otherwise.  

In offering these opinions, the 
examiner should consider the Veteran's 
statements regarding the incurrence of 
the disabilities, in addition to his 
statements regarding the continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

5.  Schedule the Veteran for an 
examination of the feet for the purpose 
of determining whether any currently 
diagnosed disorders of the feet are 
related to his active service.  The 
claims file must be made available to 
and be reviewed by the examiner and the 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  

The examiner should specifically opine 
as to whether it is as likely as not 
(50 percent probability or greater) 
that any currently diagnosed foot 
disorder, to include Achilles 
tendonitis, hallux valgus, plantar 
fasciitis, heel spurs, and abnormal 
pronation of the feet had their 
clinical onset during the Veteran's 
active service, or whether they are 
otherwise related to the treatment he 
received in service, including the 
orthotics he was prescribed in January 
2001.  

The examiner should specifically rule 
out the above diagnoses in offering his 
or her opinion, should the Veteran not 
meet the criteria for the above 
diagnoses.  In offering these opinions, 
the examiner should consider the 
Veteran's statements regarding the 
incurrence of the disabilities, in 
addition to his statements regarding 
the continuity of symptomatology.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

6.  Schedule the Veteran for an 
examination for the purpose of 
ascertaining whether he has anal 
polyps, fissures, or prostatic 
hypertrophy that is related to his 
active service.  Colonoscopy and any 
other appropriate diagnostic testing 
should be conducted.  The claims file 
must be made available to and be 
reviewed by the examiner and the 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  

The examiner should specifically opine 
as to whether it is as likely as not 
(50 percent probability or greater) 
that any currently diagnosed anal 
polyps, anal fissures, or prostatic 
hypertrophy had its clinical onset 
during the Veteran's active service, or 
whether they are otherwise related to 
the anal polyp, fissure, or prostatic 
hypertrophy with which he was diagnosed 
in service.  The rationale for all 
opinions, with citation to relevant 
medical findings, must be provided.

7.  Schedule the Veteran for an 
examination for the purpose of 
determining whether any currently 
diagnosed bronchitis, allergic 
rhinitis, or mucosal ulcers are related 
to his active service.  The claims file 
must be made available to and be 
reviewed by the examiner and the 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that: 

1)  any currently diagnosed 
allergic rhinitis is related to 
the treatment the Veteran received 
in service, or whether it is 
related to his service-connected 
sinusitis.

2)  any currently diagnosed 
bronchitis is related to the 
treatment the Veteran received in 
service.  The examiner should also 
specifically opine as to whether 
the Veteran meets the criteria for 
a diagnosis of chronic bronchitis, 
and should also state whether the 
Veteran has any current residuals, 
to include pulmonary scarring, 
atelectasis, or nodules 
identifiable by X-ray examination, 
as a result of the bronchitis for 
which he was treated in service.

3)  the Veteran's recurrent 
mucosal ulcers of the nose are 
related to the ulcers for which he 
was treated in service.  

The examiner should specifically rule 
out the above diagnoses in offering his 
or her opinion, should the Veteran not 
meet the criteria for the above 
diagnoses. In offering these opinions, 
the examiner should consider the 
Veteran's statements regarding the 
incurrence of the disabilities, in 
addition to his statements regarding 
the continuity of symptomatology.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

8.  Schedule the Veteran for an 
examination for the purpose of 
determining whether he meets the 
criteria for a diagnosis of gout, and 
if so, whether his gout had its 
clinical onset during his period of 
active service, or whether it is 
otherwise related to the "possible 
gout" with which he was assessed in May 
2002.  The claims file must be made 
available to and be reviewed by the 
examiner and the examiner must indicate 
in the examination report that the 
claims file was reviewed.  

9. Then, readjudicate the claims.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case.  Then, return the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



